ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_01_FR.txt. PLATEAU CONTINENTAL (ARRÊT) 54

1) la configuration générale des côtes des Parties et la présence de toute
caractéristique spéciale ou inhabituelle;

2) pour autant que cela soit connu ou facile à déterminer, la structure
physique et géologique et les ressources naturelles des zones de
plateau continental en cause;

3) le rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l'étendue des
zones de plateau continental relevant de l'Etat riverain et la longueur
de son littoral mesurée suivant la direction générale de celui-ci,
compte tenu à cette fin des effets actuels ou éventuels de toute autre
délimitation du plateau continental effectuée entre Etats limitrophes
dans la même région.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt février mil neuf cent soixante-neuf, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale d'Allemagne, au Gouvernement du Royaume du Dane-
mark et au Gouvernement du Royaume des Pays-Bas,

Le Président,
(Signé) J. L. BUSTAMANTE R.

Le Greffer,
(Signé) S. AQUARONE.

Sir Muhammad ZAFRULLA KHAN, juge, fait la déclaration suivante:

Je souscris à l'arrêt dans son intégralité mais voudrais ajouter les ob-
servations ci-après.

Le différend entre les Parties se ramène pour l'essentiel à ceci: le
Danemark et les Pays-Bas soutiennent que la délimitation effectuée entre
eux conformément à l’accord du 31 mars 1966 lie la République fédérale
et que celle-ci est tenue d’accepter la situation ainsi créée, dans laquelle
son plateau continental se trouverait limité au triangle formé par les
lignes ABE et CDE de la carte 3. La République fédérale rejette caté-
goriquement cette thèse.

Or, non seulement l’article 6 de la Convention de Genève de 1958
n’est pas opposable à la République fédérale, mais la délimitation ef-
fectuée par l'accord du 31 mars 1966 ne procède pas des dispositions
dudit article, puisque le Danemark et les Pays-Bas ne sont ni des Etats
«dont les côtes se font face » au sens du premier paragraphe de cet article,
ni des Etats «limitrophes » au sens du second paragraphe. La situation

55
PLATEAU CONTINENTAL (DÉCL. ZAFRULLA KHAN) 55

créée par cette délimitation, dans les effets qu’elle a pour la République
fédérale, n’est par conséquent pas due à l’application du principe énoncé
dans l’un ou l’autre de ces deux paragraphes de l’article 6 de la Conven-
tion.

Le paragraphe 2 de l'article 6 eût-il été applicable à la délimitation du
plateau continental entre les Parties que la ligne de délimitation déter-
minée par application du principe de l’équidistance aurait dû tenir compte
de la configuration de la côte de la République fédérale comme d’une
«Circonstance spéciale ».

Au cours de la procédure orale, le Danemark et les Pays-Bas n’ont pas
présenté la thèse suivant laquelle le principe « équidistance-circonstances
spéciales » se serait cristallisé en une règle de droit international coutumier
comme l'un des termes d'une alternative, l’autre étant que ce principe
serait inhérent à la notion même de plateau continental. Dans son arrêt
la Cour a cru devoir examiner ces deux thèses comme si elles avaient été
présentées sous la forme d’une alternative et étaient par conséquent
compatibles l'une avec l'autre, et la Cour a rejeté chacune d'elles au fond.
Je souscris dans les deux cas au raisonnement de l’arrêt. Mais ie crois
utile de signaler que l’agent du Danemark et des Pays-Bas a résumé la
position des deux gouvernements quant à l’effet de la Convention de 1958
de la façon suivante:

«fLes deux gouvernements] n'ont pas soutenu que la Convention
consacrait des règles déjà reçues de droit coutumier en ce sens qu’elle
était simplement déclaratoire des règles existantes. [ls estiment
plutôt que la doctrine des droits exclusifs d’un Etat riverain sur le
plateau continental adjacent se trouvait en voie de formation entre
1945 et 1958; que la pratique des Etats antérieure à 1958 témoignait
de variations fondamentales quant à la nature et à la portée des
droits revendiqués: qu'en conséquence, dans la pratique des Etats, la
doctrine en voie de formation ne définissait nullement ces éléments
essentiels pas plus qu’elle ne définissait le régime juridique applicable
aux Etats riverains en ce qui concerne le plateau continental; que
la définition et la consolidation du droit coutumier en voie de for-
mation s'étaient effectuées grâce aux travaux de la Commission du
droit international, aux réactions des gouvernements devant l'œuvre
de la Commission et aux débats de la conférence de Genève; que ce
droit coutumier en formation, désormais plus précis sur la double
question des droits des Etats riverains et du régime applicable, s'est
cristallisé du fait de l’adoption de la Convention sur le plateau
continental par la conférence; et que les nombreuses signatures et
ratifications recucillies par la Convention, ainsi que la pratique des
Etats s'inspirant des principes énoncés dans la Convention, ont eu
pour effet de consolider ces principes en tant que droit coutumier. »

Si Pon admet que la doctrine des droits exclusifs de l'Etat riverain sur
le plateau continental adjacent à sa côte était en voie de formation entre

56

 
PLATEAU CONTINENTAL (DÉCL. BENGZON) 56

1945 et 1958 et que la pratique des Etats antérieure à 1958 ne fournissait
aucune définition, ni de certains éléments essentiels ni du régime juri-
dique applicable à l'Etat riverain en ce qui concerne le plateau continental,
on doit, semble-t-il, en tirer la conclusion que le principe de l’équidis-
tance n'était pas inhérent à la notion de plateau continental.

M. BENGZON, juge,"fait la déclaration suivante:

Je regrette de ne pouvoir souscrire aux conclusions principales émises
par la majorité de la Cour. Je suis d'accord avec ceux de mes collègues qui
soutiennent que l’article 6 de la Convention de Genève constitue le
droit international applicable et qu'entre les Parties la règle de délimi-
tation est l'équidistance, cette règle pouvant même être déduite des
principes généraux de droit.

M. BUSTAMANTE Y Rivero, Président, MM. Jessup, PADILLA NERVO et
AMMOUN, juges, joignent à l'arrêt les exposés de leur opinion individuelle.

M. KoreTsky, Vice-Président, MM. TANAKA, MORELLI, LACHS, juges,
et M. SORENSEN, juge ad hoc, joignent à l’arrêt les exposés de leur opinion
dissidente.

(Paraphé) J. L. B.-R.
(Paraphé) 8. A.

57
